      Case 7:18-cv-00201 Document 17 Filed on 11/02/18 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 STEFAN ALEXANDER RIBELIN,

 Plaintiffs,                                           Case No. 7:18-cv-00201

 v.                                                    Honorable Judge Randy Crane

 NATIONAL CREDIT SYSTEM, INC. and
 BENJ. E. SHERMAN & SONS, INC. d/b/a
 SHERMAN RESIDENTIAL d/b/a ETHOS
 APARTMENT

 Defendants.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES STEFAN ALEXANDER RIBELIN (“Plaintiff”), by and through his

attorneys, SULAIMAN LAW GROUP, LTD., and, in support of his Notice of Voluntary Dismissal

with Prejudice, state as follows:

        Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily

dismisses his claims against the Defendants, NATIONAL CREDIT SYSTEM, INC. and BENJ.

E. SHERMAN & SONS, INC. d/b/a SHERMAN RESIDENTIAL d/b/a ETHOS APARTMENT

, with prejudice. Each party shall bear its own costs and attorney fees.


Dated: November 2, 2018                       Respectfully Submitted,

                                              /s/ Nathan C. Volheim
                                              Nathan C, Volheim, Esq.
                                              Federal I.D. 3098183
                                              Counsel for Plaintiff
                                              Admitted in the Southern District of Texas
                                              Sulaiman Law Group, Ltd.
                                              2500 S. Highland Avenue, Suite 200
                                              Lombard, IL 60148
                                              Phone (630) 575-8181
      Case 7:18-cv-00201 Document 17 Filed on 11/02/18 in TXSD Page 2 of 2



                                            Fax: (630)575-8188
                                            nvolheim@sulaimanlaw.com




                               CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that on August 16, 2018, a true and correct copy of the

above and foregoing document was filed with the Court and served on all parties requested

electronic notification.



                                                                   /s/ Nathan C. Volheim
                                                                   Nathan C, Volheim, Esq.
